
	

116 HR 1014 RH: Offshore Wind for Territories Act
U.S. House of Representatives
2019-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 182
		116th CONGRESS1st Session
		H. R. 1014
		[Report No. 116–230]
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2019
			Miss González-Colón of Puerto Rico (for herself, Mr. Sablan, Mrs. Radewagen, Mr. Soto, and Ms. Plaskett) introduced the following bill; which was referred to the Committee on Natural Resources
		
		
			October 11, 2019
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To amend the Outer Continental Shelf Lands Act to apply to territories of the United States, to
			 establish offshore wind lease sale requirements, to provide dedicated
			 funding for coral reef conservation, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Offshore Wind for Territories Act. 2.Application of Outer Continental Shelf Lands Act with respect to territories of the United States (a)In generalSection 2 of the Outer Continental Shelf Lands Act (43 U.S.C. 1331) is amended—
 (1)in paragraph (a)— (A)by inserting after control the following: or lying within the exclusive economic zone of the United States and the outer Continental Shelf adjacent to any territory or possession of the United States; and
 (B)by adding at the end before the semicolon the following: , except that such term shall not include any area conveyed by Congress to a territorial government for administration;
 (2)in paragraph (p), by striking and after the semicolon at the end; (3)in paragraph (q), by striking the period at the end and inserting ; and; and
 (4)by adding at the end the following:  (r)The term State includes each territory of the United States..
 (b)ExclusionsSection 18 of the Outer Continental Shelf Lands Act (43 U.S.C. 1344) is amended by adding at the end the following:
				
 (i)This section shall not apply to the scheduling of lease sales in the outer Continental Shelf adjacent to the territories and possessions of the United States..
 3.Disposition of revenues with respect to territories of the United StatesSection 9 of the Outer Continental Shelf Lands Act (43 U.S.C. 1338) is amended— (1)by striking All rentals and inserting the following:
				
 (a)In generalExcept as otherwise provided in law, all rentals; and (2)by adding at the end the following:
				
 (b)Disposition of revenues to territories of the United StatesOf the rentals, royalties, and other sums paid to the Secretary under this Act from a lease for an area of land on the outer Continental Shelf adjacent to a territory and lying within the exclusive economic zone of the United States pertaining to such territory, and not otherwise obligated or appropriated—
 (1)50 percent shall be deposited in the Treasury and credited to miscellaneous receipts; (2)12.5 percent shall be deposited in the Coral Reef Conservation Fund established under section 211 of the Coral Reef Conservation Act of 2000; and
 (3)37.5 percent shall be disbursed to territories of the United States in an amount for each territory (based on a formula established by the Secretary by regulation) that is inversely proportional to the respective distance between the point on the coastline of the territory that is closest to the geographic center of the applicable leased tract and the geographic center of the leased tract..
			4.Wind lease sales for areas of outer Continental Shelf
 (a)Conditional wind lease sales in territories of the United StatesThe Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) is amended by adding at the end the following:
				
					33.Wind lease sales for areas of outer Continental Shelf
 (a)AuthorizationThe Secretary may conduct wind lease sales on the outer Continental Shelf. (b)Wind lease sale procedureAny wind lease sale conducted under this section shall be considered a lease under section 8(p).
						(c)Wind lease sales off coasts of territories of the United States
							(1)Study on feasibility of conducting wind lease sales
 (A)In generalThe Secretary shall conduct a study on the feasibility, including the technological and long-term economic feasibility, of conducting wind lease sales on an area of the outer Continental Shelf within the territorial jurisdiction of American Samoa, Guam, the Northern Mariana Islands, Puerto Rico, and the Virgin Islands of the United States.
 (B)ConsultationIn conducting the study required in paragraph (A), the Secretary shall consult— (i)the National Renewable Energy Laboratory of the Department of Energy; and
 (ii)the Governor of each of American Samoa, Guam, the Northern Mariana Islands, Puerto Rico, and the Virgin Islands of the United States.
 (C)PublicationThe study required in paragraph (A) shall be published in the Federal Register for public comment for not fewer than 60 days.
 (D)Submission of resultsNot later than 18 months after the date of the enactment of this section, the Secretary shall submit the results of the study conducted under subparagraph (A) to:
 (i)the Committee on Energy and Natural Resources of the Senate; (ii)the Committee on Natural Resources of the House of Representatives; and
 (iii)each of the delegates or resident commissioner to the House of Representatives from American Samoa, Guam, the Northern Mariana Islands, Puerto Rico, and the Virgin Islands of the United States, respectively.
 (E)Public availabilityThe study required under subparagraph (A) and results submitted under subparagraph (C) shall be made readily available on a public Government internet website.
 (2)Call for information and nominationsThe Secretary shall issue a call for information and nominations for proposed wind lease sales for areas determined to be feasible under the study conducted under paragraph (1).
							(3)Conditional wind lease sales
 (A)In generalFor each territory, the Secretary shall conduct not less than 1 wind lease sale on an area of the outer Continental Shelf within the territorial jurisdiction of such territory that meets each of the following criteria:
 (i)The study required under paragraph (1)(A) concluded that a wind lease sale on the area is feasible. (ii)The Secretary has determined that the call for information has generated sufficient interest for the area.
 (iii)The Secretary has consulted with the Secretary of Defense regarding such a sale. (iv)The Secretary has consulted with the Governor of the territory regarding the suitability of the area for wind energy development.
 (B)ExceptionIf no area of the outer Continental Shelf within the territorial jurisdiction of a territory meets each of the criteria in clauses (i) through (iii) of subparagraph (A), the requirement under subparagraph (A) shall not apply to such territory..
			5.Establishment of Coral Reef Conservation Fund
 (a)In generalThe Coral Reef Conservation Act of 2000 (16 U.S.C. 6401 et seq.) is amended by adding at the end the following:
				
					211.Coral Reef Conservation Fund
 (a)EstablishmentThere is established in the Treasury the Coral Reef Conservation Fund, hereafter referred to as the Fund.
 (b)DepositsFor each fiscal year, there shall be deposited in the Fund the portion of such revenues due and payable to the United States under subsection (b)(2) of section 9 of the Outer Continental Shelf Lands Act (43 U.S.C. 1338).
 (c)UsesAmounts deposited in the Fund under this section and appropriated to the Secretary of Commerce under subsection (f) shall be used by the Secretary of Commerce to carry out the Coral Reef Conservation Act of 2000 (16 U.S.C. 6401 et seq.), with priority given to carrying out sections 204 and 206 of such Act (16 U.S.C. 6403 and 6405).
 (d)AvailabilityAmounts deposited in the Fund shall remain in the Fund until appropriated by Congress. (e)ReportingThe President shall include with the proposed budget for the United States Government submitted to Congress for a fiscal year a comprehensive statement of deposits into the Fund during the previous fiscal year and estimated requirements during the following fiscal year for appropriations from the Fund.
 (f)Authorization of appropriationsThere are authorized to be appropriated from the Fund to the Secretary of Commerce, an amount equal to the amount deposited in the Fund in the previous fiscal year.
 (g)No limitationAppropriations from the Fund pursuant to this section may be made without fiscal year limitation.. (b)Renaming of existing fundSection 205 of the Coral Reef Conservation Act of 2000 (16 U.S.C. 6404) is amended—
 (1)in the heading, by striking Coral reef conservation fund and inserting Coral Reef Public-Private Partnership; (2)in subsection (a)—
 (A)in the subsection heading, by striking Fund and inserting Public-Private Partnership; and (B)by striking , hereafter referred to as the Fund,; and
 (3)in subsection (b), by striking Fund and inserting separate interest bearing account.   October 11, 2019 Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 